AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of l



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                     v.                                           (For Offenses Committed On or After November l, 1987)


                      Andres Saldivar-Lopez                                       Case Number: 2:20-mj-8606

                                                                                  Federal Defenders
                                                                                  Defend.ant's Attorney


REGISTRATION NO. 92132298
                                                                                                                              FEB 21 2020
THE DEFENDANT:
 lZl pleaded guilty to count(s) _l_o_f_C_om---=-p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ _--+-'=""'-"'-LI..~ll.JJ.ll,;Jl¥-t;IIJ.-.j....J.,.l.~..i..;,,.,' CHNi,a
                                                                                                                                                        . . f-'l)J'y
     was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

 D The defendant has been found not guilty on count(s)
                                 -------------------
 •   Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be ·
imprisoned for a term of:
                                                                                     1
                              •    TIME SERVED                              ~\_ _ _ __'_ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, February 21, 2020
                                                                         Date of Imposition of Sentence



                                                                         ~~
                                                                          il™ONTENE
                                                                         HOORABLERUIBB
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                           2:20-mj-8606
